Title: From Thomas Jefferson to James Madison, 5 May 1802
From: Jefferson, Thomas
To: Madison, James


            Th:J. to J. MadisonMay 5. 1802.
            I think it is dean Swift who says that a present should consist of something of little value, & which yet cannot be bought for money. I send you one strictly under both conditions. the drawing was made by Kosciusko for his own use, and the engraving also I believe. he sent me four copies, the only ones which have come to America. the others I give to my family, and ask yourself & mrs Madison to accept of the one now sent.
          